SUPPLEMENT DATED JULY 21, 2014 TO PROSPECTUSES DATED MAY 2, 2011 FOR SUN LIFE FINANCIAL MASTERS I SHARE NY, SUN LIFE FINANCIAL MASTERS CHOICE II NY, SUN LIFE FINANCIAL MASTERS FLEX II NY, AND SUN LIFE FINANCIAL MASTERS EXTRA II NY PROSPECTUSES DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS EXTRA NY, SUN LIFE FINANCIAL MASTERS ACCESS NY, SUN LIFE FINANCIAL MASTERS CHOICE NY, AND SUN LIFE FINANCIAL MASTERS FLEX NY PROSPECTUSES DATED MAY 21, 2007 FOR MFS REGATTA-NY, MFS REGATTA GOLD-NY, AND FUTURITY NY PROSPECTUSES DATED MAY 1, 2007 FOR SUN LIFE FINANCIAL MASTERS REWARD NY AND SUN LIFE FINANCIAL MASTERS SELECT NY PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR NY, COLUMBIA ALL-STAR EXTRA NY, AND COLUMBIA ALL-STAR FREEDOM NY PROSPECTUSES DATED MAY 1, 2003 FOR MFS REGATTA EXTRA NY AND FUTURITY ACCOLADE NY ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK (FORMERLY KNOWN AS SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK) DELAWARE LIFE NY VARIABLE ACCOUNT C (FORMERLY KNOWN AS SUN LIFE (N.Y.) VARIABLE ACCOUNT C) 1. Effective immediately, the name of the company that issued your Contract has changed from Sun Life Insurance and Annuity Company of New York to Delaware Life Insurance Company of New York. The name of the separate account supporting your Contract has been also changed, from Sun Life (N.Y.) Variable Account C to Delaware Life NY Variable Account C. As a result of the name changes, all references throughout the Prospectus to Sun Life Insurance and Annuity Company of New York are hereby deleted and replaced by Delaware Life Insurance Company of New York, and all references to Sun Life (N.Y.) are hereby deleted and replaced by Delaware Life (N.Y.). In addition, all references to Sun and Sun Life in the name of any Contract feature or rider are hereby deleted. 2. The section in the Prospectus entitled “SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK” is hereby deleted and replaced with the following: DELAWARE LIFE INSURANCE COMPANY OF NEW YORK We are a stock life insurance company incorporated under the laws of New York on May 25, 1983. We do business primarily in New York. Our Home Office is located at 1115 Broadway, 12th Floor, New York, NY 10010. We are owned indirectly by Delaware Life Holdings, LLC, a limited liability company organized under the laws of the State of Delaware on December 12, 2012. Delaware Life Holdings, LLC is ultimately controlled by Todd L. Boehly and Mark R. Walter. Variable Acct C NY7/2014 3. The brand name of your Contract may also be modified to remove Sun Life or MFS branding, as reflected in the following table: Former Contract Name New Contract Name MFS Regatta-NY Regatta-NY MFS Regatta Extra NY Regatta Extra NY MFS Regatta Gold-NY Regatta Gold-NY Sun Life Financial Masters Reward NY Masters Reward NY Sun Life Financial Masters Select NY Masters Select NY Sun Life Financial Masters Access NY Masters Access NY Sun Life Financial Masters Choice NY Masters Choice NY Sun Life Financial Masters Choice II NY Masters Choice II NY Sun Life Financial Masters Extra NY Masters Extra NY Sun Life Financial Masters Extra II NY Masters Extra II NY Sun Life Financial Masters Flex NY Masters Flex NY Sun Life Financial Masters Flex II NY Masters Flex II NY Sun Life Financial Masters I Share NY Masters I Share NY THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Variable Acct C NY7/2014
